Citation Nr: 0617469	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for residuals of a 
gastric disorder due to use of nonsteroidal anti-inflammatory 
medications. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1988 to November 
1988, November 1990 to July 1998, and October 1998 to October 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The medical evidence of record shows that the veteran's 
low back disability is primarily productive of muscle spasms 
and slight to moderate limitation of motion on account of 
pain with normal posture and gait absent objective neurologic 
abnormalities and forward flexion of the lumbar spine 30 
degrees or less. 

3.  The medical evidence of record shows that as for the 
veteran's complaint of right hip pain, no underlying disorder 
upon which compensation benefits may be established has been 
clinically identified or diagnosed.

4.  The medical evidence of record shows that no chronic 
stomach disorder resulting from the use of nonsteroidal anti-
inflammatory medications has been clinically identified or 
diagnosed.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for service-connected lumbosacral strain have not 
been met or approximated under either the old or amended 
schedule for rating spine disabilities.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237 (2005).

2.  A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 3.303 (2005).

3.  Residuals of a gastric disorder due to use of 
nonsteroidal anti-inflammatory medications were not incurred 
in or aggravated by active service.  38 U.S.C.A.      §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in April 2001, the 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The April 2001 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits and a higher disability rating.  In 
addition, a Report of Contact in April 2001 shows an RO 
rating specialist discussed the VCAA with the veteran in a 
teleconference.  

The Board acknowledges that the April 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  The RO asked the veteran for all the 
information and evidence necessary to substantiate his 
claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date with respect to the 
service connection claims and he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the increased rating claim.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection and an increased rating, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2001 rating decision and October 2003 Statement of the Case 
(SOC), both of which included a discussion of the facts of 
the claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The 
October 2003 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claims, including the 
law and implementing regulations of the VCAA and the amended 
schedule for evaluating spine disabilities.   

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new rating 
criteria for intervertebral disc syndrome were subsumed in 
the aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The October 2003 SOC shows that the RO 
considered the veteran's low back disability under the old 
and amended rating schedule.

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO also 
contracted through QTC Medical Services and afforded the 
veteran an examination in October 2003.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.     


II.       Increased Rating for Lumbosacral Strain

Procedural History/Evidence

In a July 1998 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 
noncompensable evaluation under Diagnostic Code 5295, 
effective July 26, 1998, the day following the veteran's 
discharge from service.  In an August 2000 rating decision, 
the RO increased the disability rating to 20 percent under 
Diagnostic Code 5295, effective October 22, 1999, the date of 
receipt of the increased rating claim.  In November 2000, the 
RO received the instant claim for an increased rating.  

In an October 2000 letter, Dr. C.K. reported that he did feel 
that the veteran's "condition was probably aggravated by his 
work as a mechanic along with a strong contribution from his 
tobacco use and a genetic tendency toward degenerative disk 
disease in his back."  

The October 2003 QTC examination report shows that the 
veteran reported that he had been diagnosed by a civilian 
doctor with degenerative disc disease by a magnetic resonance 
imaging (MRI) scan in February 2000.  The veteran complained 
of severe low back pain.  He described that the pain was 
constant but maintained that he also experienced flare-ups of 
unbearable pain 1 to 2 times per month with each episode 
lasting 3 days; he later maintained that the pain flared up 
every other week for 1 to 3 days.  He indicated that the pain 
radiated to his hips and lower extremities.  Prolonged 
sitting caused numbness.  On a scale of 1 to 10, his pain was 
a 6, and during flare-ups, his pain was a 10.  His pain was 
relieved by Celebrex.  He was unable to perform daily duties 
during flare-ups.  He stated that an Army physician 
recommended bed rest for his disability as often as 2 times 
per year-which lasted for 3 days.  The examiner noted that 
given the foregoing, the veteran's functional impairment was 
"no running, limited climbing stairs, no bowling, and no 
heavy lifting."  The examiner reported that the back 
disability resulted in five days of time lost from work.  The 
veteran also affirmed that he was able to brush his teeth, 
take a shower, vacuum, drive a car, cook, climb stairs, dress 
himself, take out the trash, walk, and shop.  He denied that 
he was able to perform gardening activities and push a lawn 
mower on account of his back.  He was currently employed as 
an Aircraft Maintenance Technician.  

The examiner observed that the veteran's posture and gait 
were within normal limits.  Examination of the thoracolumbar 
spine revealed no complaints of radiating pain on movement.  
There was right lumbar paraspinous mild spasm.  There was no 
tenderness.  There was positive bilateral straight leg 
raising with pain in the lumbar region.  On range of motion 
of the thoracolumbar spine, the veteran had flexion to 80 
degrees with pain at 60 degrees, extension to 20 degrees with 
pain at 15 degrees, right and lateral flexion to 30 degrees 
with pain at 25 degrees, and right and left rotation to 35 
degrees with pain at 25 degrees.  The examiner noted that the 
range of motion of the spine was additionally limited by pain 
and that pain was the major functional impact.  The examiner 
indicated that the veteran's back was not additionally 
limited by fatigue, weakness, lack of endurance, and 
incoordination.  

The examiner noted that there was no ankylosis of the spine 
and no signs of intervertebral disc syndrome.  The examiner 
further maintained that the peripheral nerve examination was 
within normal limits.  Motion and sensory functions were 
within normal limits.  Knee and ankle jerks were 2+.  The 
examiner noted that x-rays of the lumbar spine revealed 
degenerative arthritis as well as degenerative disc disease 
at L4-5 and L5-S1.  The examiner concluded that the VA 
established diagnosis of lumbosacral strain had progressed to 
degenerative disc disease at L4-5 and L5-S1.  The examiner 
explained that his reasons for his conclusion were the x-ray 
findings and the veteran's limited range of motion due to 
pain. 

Analysis

As previously noted, the veteran's low back disability is 
currently assigned a 20 percent rating under Diagnostic Code 
5295 of the old schedule for rating spine disabilities.  The 
medical evidence shows that the veteran's low back disability 
is not productive of severe lumbosacral strain with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion-which is the criteria associated with the next 
higher rating of 40 percent under Diagnostic Code 5295 of the 
old schedule.  38 C.F.R.     § 4.71a, Diagnostic Code 5295 
(2003).  For instance, the October 2003 examination shows 
that the veteran's low back disability only manifests a loss 
of 10 degrees on forward flexion with an additional 
functional loss of 20 degrees on account of pain totaling 30 
degrees loss of motion out of 90 degrees, which is not 
reflective of severe or marked loss of motion.  The 
examination further revealed that the veteran's posture and 
gait were within normal limits and that he still retained 
lateral motion on both the right and the left side.  For 
these reasons, the veteran is not entitled to a 40 percent 
rating under Diagnostic Code 5295.  

The Board is required to consider other diagnostic codes 
under the old schedule to determine whether the veteran is 
entitled to a rating in excess of 20 percent under any of 
them.  

The October 2003 examiner concluded that the veteran's 
lumbosacral strain had progressed to degenerative disc 
disease at L4-5 and L5-S1.  The Board observes that service 
connection has not been expanded to include degenerative disc 
disease of the lumbar spine, but the October 2003 SOC shows 
that the RO considered whether the evidence showed that the 
veteran had intervertebral disc syndrome.
Under Diagnostic Code 5293 of the old schedule, a 40 percent 
rating is assigned for severe recurring attacks of 
intervertebral disc syndrome with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The October 
2003 examiner reported that the examination revealed no signs 
of intervertebral disc syndrome and the neurological 
examination was normal.  Thus, at this time, the degenerative 
disc disease associated with the veteran's lumbar spine is 
not productive of ratable neurologic residuals.  Therefore, 
evaluation of the veteran's demonstrable pain and limitation 
of lumbar motion under Diagnostic Code 5293 of the old 
schedule would not be advantageous to him.    

38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292 (2003) 
of the old schedule rated limitation of motion of the spine 
according to whether it was slight, moderate, or severe.  The 
words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Guidance is 
obtained from the amended regulations.  The current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984; therefore, the 
Board applies the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2005).   

Under Diagnostic Code 5292, a 40 percent rating is assigned 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  As 
previously discussed, the veteran's loss of motion on flexion 
is not severe.  As for the range of motion in the other 
spheres, only moderate loss of motion on extension due to 
pain and a slight loss of motion on lateral flexion and 
rotation due to pain were demonstrated on examination.  Thus, 
the veteran is not entitled to a 40 percent rating under 
Diagnostic Code 5292 of the old schedule. 

The medical evidence further shows that there is no x-ray 
evidence of residuals of a fracture of the vertebra 
attributable to the service-connected low back disability.  
The October 2003 examiner reported that the veteran does not 
have ankylosis of the lumbar spine.  Thus, the veteran is 
precluded from an evaluation under Diagnostic Codes 5285 and 
5289 of the old schedule.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5289 (2003).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 20 percent for the veteran's low back disability 
under the old schedule for rating spine disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the amended schedule, any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note 1 (2005).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2005).  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  

The medical evidence shows that the veteran's low back 
disability is not productive of forward flexion of the 
thoracolumbar spine 30 degrees or less.  Additionally, as 
previously discussed, the veteran does not have ankylosis of 
the lumbar spine.  Therefore, the veteran's low back 
disability is not productive of the symptomatology associated 
with a 40 percent rating under the amended schedule for 
rating spine disabilities with respect to its orthopedic 
manifestations.  As for neurologic manifestations associated 
with the low back disability, the veteran's lumbar spine is 
not productive of any separate ratable neurologic residuals 
as previously discussed.  

Accordingly, the Board concludes that the veteran is not 
entitled to an increased rating in excess of 20 percent for 
service-connected lumbosacral strain under either the old 
schedule or the amended schedule for rating spine 
disabilities. 

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected low back 
disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R.                        § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected low back 
disability do not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005). Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.     Service Connection for Right Hip Disorder

The service medical records showed that in January 1998, the 
veteran complained of "hip/back" pain.  A January 1998 
radiograph report noted that x-rays of the hip joint showed a 
normal hip with no evidence of fracture, dislocation, or 
other bone abnormality.  A February 1998 consultation report 
showed that the veteran complained of right hip pain in 
connection with his primary complaint of low back pain.  The 
examiner only noted an assessment of mechanical low back 
pain.  The March 1998 separation examination report showed no 
right hip disorder was identified, although on the Report of 
Medical History, the veteran reported that he was in fair 
health due to several problems that included his right hip.  
A March 1998 radiograph report indicated that x-rays revealed 
no bony or soft tissue abnormalities identified in the right 
hip or on the anterior-posterior of the pelvis.  

The March 1998 VA general examination report shows that the 
veteran gave a history of right hip pain that began around 
November 1997.  The veteran maintained that the pain was 
sudden in onset "while working overhead"; he denied any 
history of trauma.  The examiner noted that x-rays of the 
right hip were normal.  The examiner provided a diagnosis of 
right hip pain, by history, no findings on examination.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

There is no medical evidence of record that an underlying 
chronic disorder has been clinically identified or diagnosed 
with respect to the veteran's complaints of right hip pain.  
Without a pathology to which the veteran's complained of 
symptoms can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(providing that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Entitlement to 
service-connected benefits is specifically limited to cases 
where there is a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the 
absence of proof of a present disability there can be no 
valid claim).  Accordingly, service connection for a right 
hip disorder is not warranted on the basis of the current 
evidence of record.  


IV.     Service Connection for Residuals of Gastric Disorder 
Due to Use of 
          Nonsteroidal Anti-Inflammatory Medications

The service medical records showed that in October 1991, the 
veteran complained of an abdominal ache present for the past 
two days.  The veteran denied that he was taking medications.  
The examiner noted an assessment of abdominal pain rule out 
gastroenteritis.  A June 1992 record noted that the veteran's 
complaints included stomach pain present for the past two 
days.  A September 1992 record indicated that the veteran was 
using nonsteroidal anti-inflammatory drugs.  A July 1994 
record noted that the veteran complained of stomach pains 
present for the past three days.  The examiner noted an 
assessment of possible gastric irritation.  A January 1995 
record showed that the veteran complained of diarrhea and 
abdominal pain present for the past three days.  The examiner 
noted an assessment of possible gastroenteritis.  A December 
1995 record noted that the veteran complained of diarrhea 
present for the past 18 hours.  The examiner noted an 
assessment of diarrhea.  A January 1996 record showed that 
the veteran continued to use anti-inflammatories for 
bilateral knee pain.  A September 1996 record showed that the 
veteran's complaints included an upset stomach present for 
the past five days.  The March 1998 separation examination 
report showed no stomach disorder was identified.  The Report 
of Medical History showed that the veteran reported no 
complaints of stomach trouble.   

The March 1998 VA general examination report shows that on 
physical examination, the veteran's abdomen was soft, flat 
and nontender, without any evidence of organomegaly or 
masses.  There were also active bowel sounds in all four 
quadrants and no bruits were present.  No stomach disorder 
was diagnosed.  

The service medical records document acute episodes of 
stomach pain suspected at times to be gastroenteritis, but 
they resolved after a brief period of treatment.  No service 
examiner attributed the episodes to the veteran's use of 
nonsteroidal anti-inflammatory drugs.  The service medical 
records do show that the veteran was treated with 
nonsteroidal anti-inflammatory drugs during service, but no 
chronic stomach condition resulting from the use of these 
medications has been diagnosed.  
As previously discussed, entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  Brammer, 3 Vet. App. at 225.  
In the absence of a medical diagnosis of a chronic stomach 
disorder resulting from the use of nonsteroidal anti-
inflammatory medications, service connection for residuals of 
a gastric disorder due to use of nonsteroidal anti-
inflammatory medications is not warranted. 


The weight of the evidence is against the veteran's service 
connection and increased rating claims; therefore, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). 














ORDER

An increased rating in excess of 20 percent for service-
connected lumbosacral strain is denied.

Service connection for a right hip disorder is denied.

Service connection for residuals of a gastric disorder due to 
use of nonsteroidal anti-inflammatory medications is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


